                  Case 18-50489-CSS          Doc 393      Filed 04/19/21      Page 1 of 5




                                                                                    1395 Brickell Avenue, Suite 1200
                                                                                              Miami, FL 33131-3368
                                                                                                 +1 305 577 3100 tel
                                                                                                +1 305 374 7159 fax

                                                                                                     Edward Soto
                                                                                                +1 (305) 577-3177
April 19, 2021                                                                               edward.soto@weil.com




By ECF

The Honorable Christopher S. Sontchi
United States Bankruptcy Court for the District of Delaware
824 North Market Street, 5th Floor
Wilmington, DE 19801


Re: Maxus Liquidating Trust v. YPF S.A., et al., Adv. Pro. 18-50489 (Bankr. D. Del.)

Dear Judge Sontchi,

        Together with counsel for YPF S.A., YPF International S.A., YPF Holdings, Inc. and CLH
Holdings, Inc. (collectively, “YPF”), we write on behalf of defendants Repsol, S.A., Repsol
Exploración, S.A., Repsol USA Holdings Corp., Repsol E&P USA, Inc., Repsol Offshore E&P USA,
Inc., Repsol E&P T&T Limited and Repsol Services Co. (collectively “Repsol” and together with YPF,
“Defendants”) to present Defendants’ Proposed Third Amended Case Management Plan and Scheduling
Order.

        As Your Honor is aware, the Amended Case Management Plan and Scheduling Order (the
“Amended Scheduling Order”) that was entered by the Court on July 22, 2020 reflected the parties’ and
the Court’s agreement to an aggressive, but achievable, one year and six day period for the parties to
commence and complete 30 fact depositions, exchange three rounds of reports from multiple experts,
conduct expert depositions, and undertake the briefing of dispositive motions leading to a pre-trial
conference with the Court on July 28, 2021. We all contemplated that it would require substantial
efforts by all parties to accomplish these tasks within a year consistent with due process and in order to
maintain the integrity of these proceedings, particularly in a case with billions of dollars at stake, and the
parties were committed to undertaking such efforts to do so. This was made all the more difficult by an
unprecedented worldwide pandemic.

       Unfortunately, just as depositions began, the schedule was stayed when the “dual hat” dispute
arose between YPF and plaintiff Maxus Liquidating Trust (the “Trust” or “Plaintiff”), and Plaintiff
requested depositions cease pending resolution. Critically, YPF proposed that the depositions of
witnesses unaffected by the dual hat disagreement proceed, but Plaintiff was unwilling to do so, and thus
                  Case 18-50489-CSS          Doc 393     Filed 04/19/21     Page 2 of 5


The Honorable Christopher S. Sontchi
April 19, 2021
Page 2




all depositions were stayed pending the Court’s recent resolution of the dual hat and disqualification
issues.

        As the Court has now directed the parties to agree to a new scheduling order, or submit their own
proposals by today, Defendants suggested to Plaintiff’s counsel that the time periods set forth in the
Amended Scheduling Order that had been previously negotiated and adopted by the Court be
maintained, with the sole adjustments being to accommodate religious and secular holidays that now fall
between different deadlines than in the Amended Scheduling Order. As an accommodation to Plaintiff,
Defendants are prepared to commence the deposition period 14 days from today (Monday, May 3),
rather than the 41 days contemplated by the Amended Scheduling Order (from July 22 to September 1,
2020), shaving a month off the Amended Scheduling Order. Defendants thus believe it appropriate to
mirror the ten months and four week overall schedule from the date of the commencement of
depositions to the date of the pre-trial conference, an extraordinarily short time frame in a multi-billion
case for the parties to schedule and complete all fact depositions, expert discovery, and summary
judgment briefing.

         In contrast to Defendants maintaining the structure and time frames of the Amended Scheduling
Order, Plaintiff advised us just a few hours ago that it would propose a schedule that radically departs
from anything previously agreed to by the parties, approved by the Court, or even discussed with
Defendants. Not only that, but after the parties had consistently exchanged proposed modifications
solely to the deadlines in the Amended Scheduling Order, the Trust advised us for the first time this
afternoon that it would propose significant changes not merely to the deadlines, but to the procedures
themselves. Most egregiously, despite its inclusion in every scheduling order previously entered by this
Court, and every proposal the parties exchanged and discussed until this afternoon, the Trust now slips
into its proposed scheduling order the deletion of the parties’ right to submit “expert rebuttal or reply
reports in response to the rebuttal or initial reports previously exchanged by the Parties” (paragraph
3(c)(iv) in the Amended Scheduling Order) without articulating any basis for it. This would mean that
if, for example, the Trust offers an initial expert report on a subject on which it does not have the burden
of proof (paragraph 3(c)(iii) in the Amended Scheduling Order), Defendants would no longer have the
right to offer an expert report on that subject. This is a drastic and highly prejudicial modification from
all prior schedules.

       Equally troubling, Plaintiff’s submission inexplicably rejects the time periods set forth in the
Amended Scheduling Order. For example, Plaintiff proposes that 4 ½ months for the fact depositions of
30 witnesses—the vast majority of whom are former employees of the parties or Maxus and/or
represented by non-party counsel, thus making logistics far more complicated than the ordinary case—
now be shortened to a mere 2 ½ months, even though just one full deposition has taken place under the
                    Case 18-50489-CSS             Doc 393      Filed 04/19/21        Page 3 of 5


The Honorable Christopher S. Sontchi
April 19, 2021
Page 3




Amended Scheduling Order.1 Even worse, while the parties previously had 41 days under the Amended
Scheduling Order to reach out to such witnesses in an effort to get their deposition scheduled on a day
that worked for them as well as all three parties to this action, they would only have two weeks from
today to do the same. And any notion that such steps should have been undertaken with no certainty as
to when all of the disputes between YPF and the Trust would be resolved such that fact depositions
would resume should be rejected.

        This is unheard of in a case of this magnitude absent a need for emergency relief. Without
explanation, the Trust also seeks to shorten drastically nearly all subsequent deadlines in the Amended
Scheduling Order, with the result being that religious and other holidays would be disregarded, and
unrealistic deadlines set that will in all likelihood require the parties to return to the Court for further
amendment. And it does so in a way that unilaterally favors the Trust – for example, the Trust proposes
that Defendants be afforded one week from the close of expert discovery to prepare and file summary
judgment motions, while the Trust then would have a full five weeks for its opposition. The inevitable
result of such a schedule is to force the Defendants to further front-load drafting substantial summary
judgment motions in this complex case, before expert depositions have even begun, resulting in yet
additional undue prejudice on top of an already accelerated schedule proposed by the Trust to that point.

        We are unaware of any basis for the Trust’s radical rejection of the Amended Scheduling Order
timelines other than that Plaintiff wants this case to go faster in a way that prejudices the Defendants.
Unlike expedited proceedings in advance of a contested confirmation, there is obviously no impact on a
plan of reorganization here that would justify accelerating the schedule that the parties and the Court
previously accepted, and the amount in controversy and the legal and factual complexity of the dispute
(as can be seen from Plaintiff’s 130-page Complaint and the 400+ pages of motion to dismiss briefing)
does not warrant cutting corners or imposing undue hardships just because Plaintiff’s counsel wishes the
Amended Scheduling Order entered by the Court had been significantly shorter.

        The only explanation ever provided to us for the even more accelerated schedule is that the
depositions were delayed, but such delay had nothing to do with Repsol. Those delays were caused by
disputes between Plaintiff and YPF related to YPF’s clawback of certain documents, the dual hat
dispute, and the motion to disqualify. While Defendants note that it was Plaintiff’s decision not to
proceed after YPF offered to proceed with the non-dual hat witnesses (most of the deponents), Plaintiff
offers no explanation for the severe prejudice the Trust attempts to inflict upon defendant Repsol, which
had no involvement in any of those disputes, with its significant alterations to the Amended Scheduling
Order. Repsol was also prepared to produce its witnesses for deposition had Plaintiff not halted them
and believes that the timelines therein should continue to govern this case as nothing has happened to
necessitate changing them.

1
 Defendants also must contend with additional COVID-19 lockdowns in Argentina and Spain, increasing the logistical
challenges.
                 Case 18-50489-CSS        Doc 393     Filed 04/19/21     Page 4 of 5


The Honorable Christopher S. Sontchi
April 19, 2021
Page 4




       Accordingly, and working within the exact timeframe contained in the Amended Scheduling
Order of ten months and four weeks from the start of depositions (May 3, 2021) to the pre-trial
conference (March 31, 2022), Defendants propose the following schedule, which is reflected in the
attached Proposed Third Amended Case Management Plan and Scheduling Order:

                     Fact depositions may begin: May 3, 2021

                     Joint selection of a mediator and agreed-upon format and schedule for mediation:
                      July 16, 2021

                     Fact discovery shall be complete: August 16, 2021 (3.5 months)

                     Designation of initial expert witnesses: August 16, 2021

                     Exchange of initial expert reports: September 20, 2021 (5 weeks, during which
                      Labor Day, Rosh Hashanah and Yom Kippur fall, all on weekdays)

                     Exchange of rebuttal expert reports: November 1, 2021 (6 weeks)

                     Exchange of reply expert reports: November 24, 2021 (3 weeks, and two
                      additional days to account for a holiday in Argentina)

                     Completion of expert depositions: December 17, 2021 (3 weeks and 2 days,
                      during which Thanksgiving falls)

                     Dispositive motions: January 21, 2022 (5 weeks, during which Christmas, New
                      Year’s Eve and Day and Martin Luther King Day fall)

                     Dispositive motion oppositions: March 4, 2022 (6 weeks)

                     Dispositive motion replies: March 25, 2022 (3 weeks)

                     Pre-trial conference: March 31, 2022 (6 days)

        Virtually all of the time periods from the Amended Scheduling Order have been preserved, with
the primary exception being that the period for the completion of fact depositions (which had been
expected to straddle Rosh Hashanah, Yom Kippur, and the Labor Day, Thanksgiving, Christmas, and
New Year’s holidays in the Amended Scheduling Order) has been shortened in order to add a
comparable amount of time to those periods that now fall during these holidays, including the Jewish
high holidays which fall entirely on mid-week days in early September this year. We were troubled to
see no accommodation from Plaintiff’s counsel even after we pointed this out.
                  Case 18-50489-CSS         Doc 393     Filed 04/19/21     Page 5 of 5


The Honorable Christopher S. Sontchi
April 19, 2021
Page 5




        Should the Court prefer to encourage further efforts by the parties to reach agreement rather than
adopt specific dates at this time, we believe that Your Honor’s directive that the new scheduling order
should reflect the same amount of time in the aggregate as the Amended Scheduling Order would
provide the parties with sufficient guidance to reach agreement themselves on all of the interim dates.
We thought this would be common ground from the outset and were surprised that the Trust had such a
radically different perspective and disregard for the long agreed-upon structural roadmap for discovery
itself.

Respectfully submitted,

/s/ Edward Soto
Edward Soto
